Exhibit 10.21

PVR GP, LLC

Non-Employee Director Compensation Summary Sheet for 2013

Directors who are employees of PVR GP, LLC or its affiliates receive no
additional compensation for service on the general partner’s board of directors
or any committees of the board. The table below summarizes the 2013 compensation
program for the non-employee directors of PVR GP, LLC, effective January 1,
2013.

2013 Non-Employee Director Compensation Summary

 

Component

   Amount
($)    Medium of Payment (1)    Timing of Payment (2)

Non-Employee Director Annual Retainer - $150,000 per year comprised of

   75,000 per year    Deferred Common Units/


Common Units

   $18,750 credited
quarterly    75,000 per year    Cash    $18,750 paid
quarterly

Chairman of the Board Annual Retainer

   125,000 per year    Cash    $31,250 paid
quarterly

Audit Committee Chair Annual Retainer

   15,000 per year    Cash    $3,750 paid


quarterly

Compensation and Benefits Chair Annual Retainer

   15,000 per year    Cash    $3,750 paid


quarterly

Nominating and Governance Chair Annual Retainer

   6,000 per year    Cash    $1,500 paid


quarterly

Board Meeting Fee

   2,000 per
meeting    Cash    Paid quarterly

 

(1) Beginning on January 1 of the year following the year a director meets
his/her Unit Ownership Guidelines requirement, a director will receive the
equity portion of his/her annual retainer in common units, rather than deferred
common units, unless he/she elects to continue to receive deferred common units.
The equity portion of the annual retainer paid in the form of deferred common
units will be credited to the director’s Deferred Compensation Account. In
addition, directors may elect to receive any cash payments in common units or
deferred common units, and may elect to defer the receipt of cash or common
units they receive under the PVR GP, LLC Amended and Restated Non-Employee
Directors Deferred Compensation Plan.

(2) The fair market value of each quarterly payment of common units or crediting
of deferred common units is based upon the NYSE closing price of our common
units on the dates that such awards are granted.